DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11-13, and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
Re Claim 9: The limitation, “The method of claim 1, further comprising affixing the encoded image to a printed document that is transported with the product to the storage facility,” lacks support in the original disclosure.  Claim 9 depends on claim 1 incorporating all limitations of claim 1.  While Paragraph [0490] of the Specification recites the limitation almost verbatim, it is noted that the Paragraph starts with the statement, “In one embodiment,” implying a distinct embodiment.  There does not seem to be a teaching for combining embodiments of the claims 1 and 9 in the original disclosure.
Re Claim 11: The limitation, “The method of claim 1, wherein the storage facility is a distribution facility, the parameters further include data regarding at least one of scheduling or logistics for transport of the product, and a computing device at the distribution facility is configured to cause transport of the physical product to a customer facility based on the parameters obtained by scanning the encoded image,” lacks support in the original disclosure.  Claim 11 depends on claim 1 incorporating all limitations of claim 1.  While Paragraph [0492] of the Specification recites the limitation almost verbatim, it is noted that the Paragraph starts with the statement, “In one 
Re Claim 12: The limitation, “The method of claim 1, wherein the parameters further include a link to a server that stores data associated with the physical product, and the storage facility is configured to access the stored data via a computing device using the link,” lacks support in the original disclosure.  Claim 12 depends on claim 1 incorporating all limitations of claim 1.  While Paragraph [0493] of the Specification recites the limitation almost verbatim, it is noted that the Paragraph starts with the statement, “In one embodiment,” implying a distinct embodiment.  There does not seem to be a teaching for combining embodiments of the claims 1 and 12 in the original disclosure.
Re Claim 13: The limitation, “The method of claim 12, wherein the physical product is a sample, one of the manufacturing steps uses a manufacturing machine, and the stored data includes data regarding characteristics associated with fabrication of the sample using the manufacturing machine,” lacks support in the original disclosure.  Claim 13 depends on claims 1 and 12 incorporating all limitations of claims 1 and 12.  While Paragraph [0494] of the Specification recites the limitation almost verbatim, it is noted that the Paragraph starts with the statement, “In one embodiment,” implying a distinct embodiment.  There does not seem to be a teaching for combining embodiments of the claims 1, 12, and 13 in the original disclosure.
Re Claim 16: The limitation, “The system of claim 15, wherein the barcode is a first barcode, and the instructions are further configured to instruct the at least one processing device to scan a second barcode that encodes control data and at least a 
Re Claim 17: The limitation, “The system of claim 16, wherein the first barcode further encodes first data associated with ordering one or more manufacturing steps of the manufacturing process, and the second bar code further encodes the first data,” lacks support in the original disclosure.  Claim 17 depends on claims 15 and 16 incorporating all limitations of claims 15 and 16.  While Paragraph [0498] of the Specification recites the limitation almost verbatim, it is noted that the Paragraph starts with the statement, “In one embodiment,” implying a distinct embodiment.  There does not seem to be a teaching for combining embodiments of the claims 15, 16, and 17 in the original disclosure.
Re Claim 18: The limitation, “The system of claim 15, wherein the barcode is a first barcode, and the instructions are further configured to instruct the at least one processing device to: scan a second two-dimensional barcode on a printed document to obtain parameters; compare, by a computing device, the specifications to the parameters; based on comparing the specifications to the parameters, determine, by the computing device, whether the physical product corresponds to the printed document; and in response to determining that the physical product corresponds to the 
Claim 19 is non-compliant at least due to dependency on the non-compliant base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms, specifications and parameters, are indefinite.  There are significant overlap in the plain and ordinary meanings of the terms.  Thus, for guidance, examiner carefully reviewed the original disclosure to see how the terms are defined.  However, the original disclosure does not draw clear distinction between the terms.  Thus, the metes and bounds of all limitations incorporating these two terms are indefinite.

Due to the non-compliance and indefiniteness described above, metes and bounds of the claims are unclear; and therefore, for some claims, the lack of clarity hindered prior-art based examination.  For these claims, prior-art based examination will proceed once the non-compliance and indefiniteness are overcome.  Lack of prior-art based rejection should NOT be construed to be an indication of an allowable subject matter.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6-8, 10, 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubow (US 20060118631 A1) in view of Pokorny (US 20030154144 A1).
Re Claim 1: Lubow discloses a method comprising: 
fabricating, in a manufacturing facility, a physical product using a manufacturing process, wherein the physical product is fabricated according to specifications (p9: The commodity number identifies the formulation of a drug, such as how it is produced, e.g., what ingredients, concentrations, temperature, volumes and pressures are used. p10, p87: a commodity number, which identifies one of multiple different possible formulations of the specific drug (e.g., formulation A1)… The different formulations may represent different dosages, concentrations or delivery methods, e.g., tablet, injectable, IV drip, or temperature, volumes and pressures used during manufacture.), and the manufacturing process comprises manufacturing steps performed in the manufacturing facility; and
marking the physical product with an encoded image (p8: applying bar code information to products on a production line. p11: 2-D bar code… laser marking… laser printing), wherein the encoded image encodes parameters that include the specifications.
However, Lubow does not disclose causing transport of the physical product to a storage facility, wherein the storage facility comprises a scanner configured to scan the encoded image to obtain the parameters.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Pokorny’s teaching in the Lubow’s method for the purpose of ensuring that the correct physical product is transported to a storage facility.
Re Claim 2: Lubow modified by Pokorny discloses the method of claim 1, wherein the encoded image is a first encoded image, the parameters are first parameters, and the storage facility is configured to: 
scan a second encoded image on a printed document to obtain second parameters (p13: the static, product-related bar code information may be printed on a separate label from the label on which the variable, production run-related information is printed.); 
compare, by a computing device, the first parameters and the second parameters (fig 6, p87); 
based on comparing the first parameters and the second parameters, determine, by the computing device, whether the physical product corresponds to the printed document (p88: to determine that the formulation A1 which is identified by the commodity number is consistent with the drug A); and 
in response to determining that the physical product corresponds to the printed document, perform an action (p88: output a "consistent" decision.).

Re Claim 4: Lubow modified by Pokorny discloses the method of claim 2, wherein the printed document is: a production part approval process (PPAP) document that includes the specifications; a part submission warrant (PSW) document that indicates an approval of the specifications; or a product change notification (PCN) document that updates the specifications (Pokorny p145: A bill of materials for the manufacturing of a product may specify or may be consulted to help specify what actions should be taken for an anticipated temporary deviation in the properties of a raw material. Some deviations of the properties may still permit production of the product within the targeted specifications, p253, p268,  Examiner: specific document names do not further define the system.).
Re Claim 6: Lubow modified by Pokorny discloses the method of claim 1, wherein the parameters further include at least one of: 
an identifier for a material used in the manufacturing process (p9, p87); 
an identifier for the storage facility; 
an identifier that identifies the physical product; 
a measurement associated with the manufacturing process; 
a size of a component of the physical product; 

a link to a server that stores data associated with the manufacturing process, wherein the stored data comprises drawings, figures, graphics, or diagrams regarding the physical product; 
a link to a server that stores data associated with the manufacturing process for access by a computing device using the link, wherein access to the stored data requires authentication of the computing device; 
a location of the storage facility; or 
a location of the manufacturing facility.
Re Claim 7: Lubow modified by Pokorny discloses the method of claim 1, wherein the parameters further include one or more processing, product, or test characteristics observed during fabrication of the physical product (p9, p87).
Re Claim 8: Lubow modified by Pokorny discloses the method of claim 1, wherein marking the physical product comprises at least one of: marking, using a laser, the encoded image on the physical product (p11); engraving the encoded image on the physical product; printing the encoded image on the physical product; or printing a label that includes the encoded image, and attaching the label to the physical product or to a container that holds the physical product.
Re Claim 10: Lubow modified by Pokorny discloses the method of claim 1, wherein the physical product is a package including an integrated circuit, the package has a substantially flat surface (abst: a printable surface (300), figs 3a & 3b), the encoded image is a two-dimensional barcode (p11), and marking the physical product comprises laser marking (p11) to form the encoded image on the flat surface (Examiner: 
Re Claim 14: Lubow modified by Pokorny discloses the method of claim 1, wherein the parameters further include at least one of: country of encapsulation, country of diffusion, a device number, an identifier of a process technology, a package type (p3: The NDC is a unique numerical code identifying… package size or type. p87: the first bar code portion 610 may include a product identifier such as the National Drug Code (NDC)), a die revision, a date of fabrication, or a speed.
Re Claim 15: Lubow discloses a system comprising: 
a database (abst: database) configured to store specifications for fabricating a physical product using a manufacturing process; 
a manufacturing machine (p6 & p8: production line) configured to fabricate the physical product; 
a laser configured to mark the physical product with a two-dimensional barcode (p11: 2-D bar code… laser marking… laser printing); at least one processing device; and memory containing instructions configured to instruct the at least one processing device to: 
control fabrication of the physical product, including controlling the manufacturing machine according to the specifications (p9: The commodity number identifies the formulation of a drug, such as how it is produced, e.g., what ingredients, concentrations, temperature, volumes and pressures are used. p11: , the computer may be programmed with the production run related information); and

However, Lubow does not disclose causing transport of the physical product to a storage facility, wherein the storage facility comprises a scanner configured to scan the two-dimensional barcode to obtain the parameters.
Pokorny however discloses causing transport of an item to a storage facility, wherein the storage facility comprises a scanner configured to scan a two-dimensional barcode to obtain parameters (p154: "QR Code" p164: when a shipment is received at a warehouse, a worker or electronic device scans the license plate code).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Pokorny’s teaching in the Lubow’s system for the purpose of ensuring that the correct physical product is transported to a storage facility.
Re Claim 20: Lubow discloses a non-transitory computer storage medium storing instructions which, when executed on at least one processing device, cause the at least one processing device to at least: 
fabricate, in a manufacturing facility, a physical product using a manufacturing process, wherein the physical product is fabricated according to specifications (p9: The commodity number identifies the formulation of a drug, such as how it is produced, e.g., what ingredients, concentrations, temperature, volumes and pressures are used. p10, p87: a commodity number, which identifies one of multiple different possible formulations of the specific drug (e.g., formulation A1)… The different formulations may 
mark the physical product with an encoded image (p8: applying bar code information to products on a production line. p11: 2-D bar code… laser marking… laser printing), wherein the encoded image encodes the specifications.
However, Lubow does not disclose causing transport of the physical product to a storage facility, wherein the storage facility comprises a scanner configured to scan the encoded image to obtain the parameters.
Pokorny however discloses causing transport of an item to a storage facility, wherein the storage facility comprises a scanner configured to scan an encoded image to obtain parameters (p164: when a shipment is received at a warehouse, a worker or electronic device scans the license plate code).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Pokorny’s teaching in the Lubow’s medium for the purpose of ensuring that the correct physical product is transported to a storage facility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/           Examiner, Art Unit 2887            

/THIEN M LE/           Primary Examiner, Art Unit 2887